Citation Nr: 0122885	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability due to exposure to asbestos.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for emphysema, now claimed 
as breathing condition, secondary to asbestos exposure.  


REMAND

The record reflects that in his substantive appeal (VA Form 
9) received in November 1998 the veteran indicated that he 
wanted a hearing before a Member of the Board at the RO.  In 
December 1998 the veteran indicated that he no longer wanted 
a hearing.  In June 1999 the veteran indicated that he wanted 
a travel board hearing before a Member of the Board.  The 
record reflects that the veteran was scheduled for a hearing 
before a Member of the Board in June 2001, but notified VA 
prior to the hearing that he would be unable to attend the 
hearing as he was waiting for a colonoscopy and an ultrasound 
on his stomach and did not know how long it would take for 
these tests.  The veteran indicated that he would "contact 
[VA] later".  The Board finds that good cause has been shown 
for changing the date of the veteran's hearing.  38 C.F.R. 
§ 20.704(c).  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should contact the veteran and 
determine whether his tests have been 
completed, and then schedule the veteran 
for a hearing before a Member of the 
Board at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


